Title: From George Washington to Major General Nathanael Greene or Brigadier General James Mitchell Varnum or Brigadier General Jedediah Huntington, 28 November 1777
From: Washington, George
To: Greene, Nathanael,Varnum, James Mitchell,Huntington, Jedediah



Dear Sir
Head Quarters [Whitemarsh, Pa.]28th Novemr 1777. 7 oClock P.M.

Capt. Duplessis has just delivered me yours of this Morning from Burlington. Every account from Philada confirms the Report that the Enemy mean to make a speedy Move. I shall not be disappointed if they come out this Night or very early in the Morning. You will therefore push forward, the Rear Brigades with all possible expedition and the Moment that the Troops and Baggage have all passed, let the Boats be instantly sent up the River to Coryells ferry, for one part of my information is that the Enemy are preparing to send Boats up the Delaware, and it cannot be for any other purpose than to destroy the remainder of our Water Craft. I shall be glad that you would come on immediately upon the Rect of this, and send word back to the Brigadiers to hasten their march. I am &ca.

If Genl Green should not be found Genl Varnum or Huntingdon will be pleased to do what is directed above. And send word to the Captains of the Gallies to fall lower down the River to meet any Boats that may be coming up to annoy the passage of the Troops or Baggage.

